Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on February 18, 2022.
Claims 1-8 are currently pending.  Claims 1-8 have been amended. Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Nakao et al. (JP 2006-234102) in view of Ito et al. (JP 2005017147) (hereinafter Ito) in further view of Ishikawa et al. (JP 2003056557) (hereinafter Ishikawa).   alone or in combination fails to teach or render obvious the specific limitation of a bearing temperature detector of a railcar bogie, the bearing temperature detector comprising: a pair of elastic bodies configured to bias the temperature sensor toward the outer ring, the pair of elastic bodies respectively arranged at a first side and a second side of the temperature sensor; and a temperature sensor support seat including a substrate, the temperature sensor being attached to the substrate via the pair of elastic bodies, and the temperature sensor support seat being detachably fixed to the axle box from an outside of the axle box, wherein each of the pair of elastic bodies are sandwiched between the temperature sensor support seat and the temperature sensor of claim 1 when combined with the limitations of a temperature sensor 
Hence the prior art of record fails to teach the invention as set forth in claims 1-3. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Regarding claim 4, the closest prior art Nakao et al. (JP 2006-234102) in view of Ito et al. (JP 2005017147) (hereinafter Ito) in further view of Ishikawa et al. (JP 2003056557) (hereinafter Ishikawa).   alone or in combination fails to teach or render obvious the specific limitation of a bearing temperature detector of a railcar bogie, the bearing temperature detector comprising: an axle box lower portion constituting a part of the axle box, the axle box lower portion
Hence the prior art of record fails to teach the invention as set forth in claims 4-8. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855